Title: Louisa Catherine Johnson Adams and Thomas Baker Johnson, Poem on Deaths of John Adams and Thomas Jefferson, 4 July 1826
From: Adams, Louisa Catherine Johnson,Johnson, Thomas Baker
To: 


				Lines occasioned by the deaths of John Adams and Thomas Jefferson on the 4th. of July 1826.
					
					July 4th. 1826
				
				Not a smile was seen—Nor a sound heard of joyTho’ the day was to Gratitude vow’dThe brightness of pleasure that ne’er knew alloyHad been dimm’d like the Sun by a cloudThe day that a Nation first gave to the worldAnd millions of Freemen—Now blestIn its oft welcom’d Course—Saw no banner unfurl’dSave what proud exultation exprestWith hearts high in hopes & with Gratitude fill’dThe bright dawn had propitiously brokeT’was the Jubilee year—The Anthem loud peal’dAnd the Song of thanksgiving awokeIn the midst of our Pæan in liberty’s praiseAnd the Patriots who liberty wonThe Angel of death—Hov’ring near meets our GazeSent by Heaven its last work to crownAs Gratitude lifts up her voice in their HonorAnd the debt that she owes fondly paysThe martyrs with joy yield back to their DonorTheir bright lives—conse-crated to praiseT’was thus—for our glory that heav’ns last willShould her plan—Now perfected—PronounceThat those who had wrought it—should live to revealBoth its birth and duration at once—
				
					T. B. J.
				
				
			